II116th CONGRESS2d SessionS. 5054IN THE SENATE OF THE UNITED STATESDecember 17, 2020Mr. Merkley (for himself and Mr. Sasse) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo prevent the uploading of pornographic images to online platforms without the consent of the individuals in the images.1.Short titleThis Act may be cited as the
		  Stop Internet Sexual Exploitation Act.2.Definitions(a)In generalIn this Act—(1)the term Commission means the Federal Trade Commission;(2)the term covered platform means an online platform that hosts and makes available to the general public pornographic images; and(3)the term pornographic image means any visual depiction, including any photograph, film, video, picture, or computer or computer-generated image or picture, whether made or produced by electronic, mechanical, or other means, of sexually explicit conduct.(b)Terms defined in section 2256 of title 18, United States CodeFor purposes of subsection (a)(3), the terms computer, sexually explicit conduct, and visual depiction have the meanings given those terms in section 2256 of title 18, United States Code.3.Duties of online platforms that host pornography(a)Upload requirements(1)In generalA covered platform shall require any user who uploads a pornographic image to the platform to—(A)verify—(i)the identity of the user; and(ii)that the user is not less than the minimum age required to consent to sexual acts under the law of the State in which the user resides; and(B)upload a signed consent form from each individual appearing in the pornographic image that includes—(i)the name and electronic signature of the individual;(ii)a statement that the consent is for distribution of the specific pornographic image; and(iii)the geographic area for which the individual consents to distribution of the pornographic image.(2)Effective date; applicabilityParagraph (1) shall—(A)take effect on the date that is 14 days after the date of enactment of this Act; and(B)apply to any pornographic image uploaded to a covered platform before, on, or after that effective date.(b)Means of removal(1)NoticeA covered platform shall display a notice on the website or mobile application of the platform, in the form of a prominently visible banner, that provides instructions on how an individual or an authorized representative of an individual, or a law enforcement officer, can request removal of a pornographic image from the platform, including through the hotline required under paragraph (2), if the individual appears in the pornographic image and  has not consented to the pornographic image being uploaded to the platform.(2)Hotline(A)In generalA covered platform shall operate a 24-hour telephone hotline that an individual or an authorized representative of an individual, or a law enforcement officer, can contact to request removal of a pornographic image from the platform if the individual appears in the pornographic image and has not consented to the pornographic image being uploaded to the platform.(B)Fraudulent claimsIt shall be unlawful for an individual to abuse a hotline described in subparagraph (A) by submitting fraudulent claims.(3)Timing of removalIf a covered platform receives notice through any mechanism offered by the platform as described in paragraph (1) that a pornographic image has been uploaded to the platform without the consent of an individual who appears in the pornographic image, the platform shall remove the pornographic image from the platform as quickly as possible, and in any event not later than 2 hours after receiving the notice.(c)Prohibition on downloadsOn and after the date that is 90 days after the date of enactment of this Act, a covered platform may not permit the download to a retrievable data file of any pornographic image from the platform.(d)Blocking re-UploadsOn and after the date that is 180 days after the date of enactment of this Act, a covered platform shall block any pornographic image that has been removed from the platform in accordance with this section from being re-uploaded to the platform.(e)Enforcement by Federal Trade Commission(1)Unfair or deceptive acts or practicesA violation of this section shall be treated as a violation of a rule defining an unfair or deceptive act or practice under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).(2)Powers of Commission(A)In generalExcept as provided in subparagraph (C), the Commission shall enforce this section in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act.(B)Privileges and immunitiesExcept as provided in subparagraph (C), any person who violates this section shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act (15 U.S.C. 41 et seq.).(C)Nonprofit organizations and common carriersNotwithstanding section 4, 5(a)(2), or 6 of the Federal Trade Commission Act (15 U.S.C. 44, 45(a)(2), 46) or any jurisdictional limitation of the Commission, the Commission shall also enforce this section, in the same manner provided in subparagraphs (A) and (B) of this paragraph, with respect to—(i)organizations not organized to carry on business for their own profit or that of their members; and(ii)common carriers subject to the Communications Act of 1934 (47 U.S.C. 151 et seq.) and any Act amendatory thereof or supplementary thereto.(3)Substantial complianceThe Commission may elect not to enforce a violation of  this section by a covered platform that has demonstrated substantial compliance with this section.4.Database(a)EstablishmentNot later than 90 days after the date of enactment of this Act, the Attorney General shall establish a database of individuals who have indicated that they do not consent to the uploading to any covered platform of any pornographic images in which the individuals appear.(b)Personally identifiable informationThe Attorney General shall protect the personally identifiable information of any individual listed in the database established under subsection (a).(c)Verification by platforms requiredBefore allowing a pornographic image to be uploaded to a covered platform, the platform shall ensure that no  individual who appears in the pornographic image is listed in the database established under subsection (a).(d)Civil penalty(1)In generalThe Attorney General shall impose a civil penalty on any covered platform that violates subsection (c) in an amount of not more than $1,000 for each day or fraction thereof during which a pornographic image is hosted on the platform in violation of that subsection.(2)Use of fundsThe Attorney General shall use the proceeds of a civil penalty imposed under paragraph (1) for services to individuals whose image is uploaded to a covered platform in violation of this Act.(e)RegulationsNot later than 90 days after the date of enactment of this Act, the Attorney General shall promulgate regulations specifying—(1)where the database established under subsection (a) will be housed; and(2)an entity, whether an office of the Department of Justice or a nonprofit organization that receives a grant from the Department, that  can connect individuals listed in the database with services, including mental health counseling, medical treatment, and legal services.5.Private right of action(a)In generalIf a user of a covered platform uploads a pornographic image of an individual to the platform without the consent of the individual, the individual may bring a civil action against the user  in an appropriate district court of the United States.(b)Strict liabilityIn a civil action brought against a user of a covered platform under subsection (a), unless the user can prove bona fide consent from the plaintiff, the user shall be strictly liable to the plaintiff.6.Relation to Communications Decency ActNothing in this Act shall be construed to affect section 230 of the Communications Act of 1934 (47 U.S.C. 230).